Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 1 of 9




                       EXHIBIT OO

       Draycott Amended EEOC Charge,
                 HOU00146304-146311
                                                                                    PRIVILEGED

                     Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 2 of 9

                 CHARGE OF DISCRIMINATION                                                                   AGENCY                             CHARGE NUMBER

This form is affected by the Privacy Act of 1 974; See Privacy Ac t Statement before                                  FEPA
completing this form.                                                                                                                        460-2009-04182
                                                                                                                      EEOC              FIRST AMENDED CHARGE
                                        TEXAS WORKFORCE COMMISSION, CIVIL RIGHTS DIVISION                                                                         and EEOC
                                                             State or local Agency, if any                                                  S.S. No.
NAMEflndicate Mr., Ms., M rs.)                                                                       HOME TELEPHONE (Include Area Code!
Mrs. Jane Draycott                                                                                   832-934-2115
STREET ADDRESS                                              CITY, STATE AND ZIP CODE                                                                      DATE OF BIRTH
24225 Decker Prairie Rosehill Rd.                           Magnolia, Texas 77355                                                                         March 1 6 , 1 96 9
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)
NAME                                                                               NUMBER O F EMPLOYEES, MEMBERS                   TELEPHONE (Include Area Code)
City of Houston, Texas / Houston Fire Department                                                over 4,000                          713/837-0311
STREET ADDRESS                                             CITY, STATE AND ZIP CODE                                                                       COUNTY
901 Bagby                                                  Houston, TX 77002                                                                              Harris
NAME                                                                                                 TELEPHONE NUMBER (Include Area Code)


STREET ADDRESS                                             CITY, STATE AND ZIP CODE                                                                       COUNTY


CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es))                                                                DATE DISCRIMINATION TOOK

               RACE                    COLOR           X      SEX                  RELIGION                  AGE                 2000                       July 7, 2009

           X   RETALIATION                     NATIONAL                       DISABILITY             OTHER (Specify)
                                               ORIGIN                                                                                      CONTINUING ACTION
THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


I.         In 2000, while I was working at Houston Fire Station 46,1 was subjected to sexual harassment and unwanted touching
           by a firefighter who was filling in for another firefighter that was on vacation. He grabbed me from behind and rubbed
           up against me, lifted the covers while he was in his bed and asked me to sleep with him, climbed into my bed while I
           was in it, and made numerous comments directed toward me that were inappropriate, offensive and/or of a sexual
           nature. I told him to stop, that his advances were not welcomed, and tried to avoid him as much as possible. These
           events were frequently witnessed by other firefighters on my shift. I did not file a formal complaint about him at that
           time because he was only on my shift temporarily and, more importantly, I did not want to be labeled as a trouble maker
           by my supervisor and other firefighters.


                                                                                               ^i'""fi%          GIGI F. CO X                          (continued on next page)
                                                                                              ^·CA^f\      Notary Public, State of Texas
                                                                                                :   6 P
                                                                                              * ^       -?   My Cornmission Expires
                                                                                                              November 16, 2009


                                                                                             NOTARY -                                         cal Requirements)
I want this charge filed with both the EEOC and the State o r local Agency, if any. I
will advise the agencies if I change my address o r telephone number and 1 will
cooperate fully with them in the processing of my charge in accordance with their
procedure.                                                                                   I swear or affirm that I have read trre~above charge and that it is true to the best of
                                                                                             my knowledge, information and belief.
I declare under penalty o f perjury that the foregoing is true and correct.                  SIGNATURE OF COMPLAINANT


                                                                                             SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                             (Day, month, and year)
Date                                   Charging Party (Signature!
       S
EEOC FORM 5 (Test 10/94)




                                                                                    PRIVILEGED                                                                                    HOU00146304
                                                 PRIVILEGED

       Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 3 of 9




                                                        EEOC Charge No. 460-2009-04182
                                                        Charging Party: Jane Draycott
                                                        Respondent: City of Houston, Texas /
                                                                      Houston Fire Department



II.      Shortly after these events, I found out that this firefighter might be scheduled to work relief
         on my shift and I went to the Junior Captain and confidentially told him about the events and
         requested that this firefighter not be scheduled for my shift. Unfortunately, my complaint t
         was not allowed to remain confidential because an explanation was demanded by the District
         Chief for why the Junior Captain would not allow the firefighter who sexually harassed me
         to work relief on my shift. I was required to make a formal complaint about this firefighter
         and it was quickly known in my station that I had filed a complaint against a fellow
         firefighter. As a result of the disclosure, I was isolated and treated differently by my co-
         workers. No action was taken against the firefighter that had harassed me.

III.     I also worked at Houston Fire Stations 75 and 74 and it was known throughout those stations
         before I arrived that I had filed a complaint against a fellow firefighter for sexual harassment
         and was considered a problem co-worker. The isolation continued and I routinely spent my
         shift away from the other firefighters. I was made to feel uncomfortable and continued to
         experience incidents of inappropriate comments and conduct, including sexual and other
         inappropriate language.

IV.      In 2007, I attended the Air Rescue Firefighting ("ARFF") certification program at Texas
         A&M which would allow me to work at a fire station at the airports. My teenage daughter
         had recently been killed in an automobile accident and I needed to transfer to a station that
         did not respond to automobile accidents. HFD had previously paid for firefighters to attend
         this program, however HFD was not accepting applications for the program in 2007. I
         requested that I be reimbursed for the cost of attending the certification program but that
         request was denied. After I completed the program, I was transferred to Station 92 at
         Intercontinental Airport. Immediately upon my arrival at Station 92,1 was shunned by my
         co-workers and they knew before my arrival that I had filed a complaint against a fellow
         firefighter. I was subjected to a hostile work environment while at Station 92 and in one
         incident, the pictures of my children were removed from my locker, torn up, and placed in
         the trash. I filed a complaint in 2007 with the City's Office of Inspector General for
         harassment and hostile work environment but no action was taken to address the problem
         or to protect me from continued harassment.



                                                                                            Page 2 of 8




                                                 PRIVILEGED                                                 HOU00146305
                                                  PRIVILEGED

       Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 4 of 9




                                                        EEOC Charge No. 460-2009-04182
                                                        Charging Party: Jane Draycott
                                                        Respondent: City of Houston, Texas /
                                                                      Houston Fire Department


V.      I was on light duty and maternity leave from late 2007 to April 2008. I returned to work on
        April 14,2008. At that time I had been away from my regular firefighter duties for 5 months
        and about 3 weeks. When I returned to work, I was informed by my captain that because I
        had been off work for six months, I was required to go through interim testing and be tested
        on all apparatus and take a written test. When I notified him that I was not away for six *
        months but about a week less than six months, he merely replied that anyone who worked
        at the airport fire stations and was out six months or longer had to do the testing before they
        could return to work. I was also informed that the written test would consist of 100
        questions and to pass I would have to get at least 90%. I was also informed that if I failed
        the test twice, I would not be allowed to work at the airport. This was the first and only time
        this specific test was given to any Houston firefighter. This written test is not listed as a
        requirement for returning to work and there were no study manuals or test aids available.
        I later found out that the test I took was written by a Captain that was enrolled in the ARFF
        certification program that was being conducted at the Houston Firefighter Academy and was
        not certified at the time he created the test.

VI.     Shortly after I completed and passed all the tests, two male firefighters (Engineer and
        Captain) returned to work after absences from the job of one year and two years. Neither
        individual was required to take the written test, nor were they retested on any apparatus.
        When the HFD graduates from the ARFF program were assigned to airport fire stations, they
        were informed they would be given a written 100 question test that they had to pass with at
        least a 90% score. That test was significantly different than the test I was given and that test
        had study guides. In addition, some male firefighters were allowed to take the test in 4
        sections so they could study for only one section at a time, take that test and then begin
        studying for the next section. I was required to take the entire test at one time and was not
        offered the option of taking the test one section at a time.

VII.   In 2008, my personnel file came up missing. Despite efforts to locate my personnel file at
       Station 92, Station 54, and at the main office, it has never been located. A firefighter's
       personnel file contains copies of all the training and certifications obtained by the firefighter.
       It also contains any complaints made by the firefighter to the captain. Some of the
       documents contained in the personnel file were only located in the personnel file and cannot
       be duplicated or replaced if the personnel file is lost.




                                                                                            Page 3 of 8




                                                  PRIVILEGED                                                HOU00146306
                                                  PRIVILEGED

        Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 5 of 9




                                                         EEOC Charge No. 460-2009-04182
                                                         Charging Party: Jane Draycott
                                                         Respondent: City of Houston, Texas /
                                                                       Houston Fire Department



VIII.    I completed all requirements and became eligible to work overtime beginning in late 2008.
         The policy of the department is to rotate the overtime among eligible firefighters at that
         station starting with the individual at the top of the list. I was denied the opportunity to work
         overtime and I was not contacted about overtime when my name was at the top of the list.
         Instead, the records were falsified to state I was "unavailable" even though no one attempted
         to contact me. Male firefighters were regularly called to work overtime. On one instance,
         I learned of an overtime opportunity the morning I was to get off duty. I immediately
         informed the captain that I was at the top of the list and I wanted to work overtime. I made
         several attempts that morning to restate my intention to work the overtime and attempted to
         confirm that the captain had relayed that information to the senior captain on the other shift.
         I was informed that a male firefighter would be working the overtime instead of me. This
         male firefighter was lower on the overtime list than me. My notification that I would work
         the overtime was ignored even though I was eligible to work the overtime, I was at the top
         of list to work overtime, and I had given all appropriate notification that I intended to work
         the overtime. Instead, after my notification, male firefighters were contacted about working
         the overtime until one was found to work the overtime instead of me. When I complained
         about the improper assignment of overtime, the captain making the assignment informed me
         that he "would take the hit" however, no reprimand or other action was ever taken against
         this captain for this policy violation.

IX.     I transferred to Station 54, working the A shift, in late 2008. Station 54 has a separate
        woman's sleeping area, unlike most older fire stations. Firefighters are responsible for
        cleaning the dorm and bathrooms. In late 2008,1 was the only female firefighter assigned
        to Station 54. Occasionally, female firefighters were assigned to work at Station 54 as relief
        or temporary assignments. The stated policy at Station 54 was that male firefighters were
        not allowed in the female dorm or bathroom. However, beginning in late 2008,1 regularly
        found in the female dorm cups containing tobacco spit, spilled drinks, dirty dishes, and used
        q-tips. I also would find nail clippings on my bed and floor and that the contents in my
        locker had been removed or damaged. In the female bathroom, I would regularly find the
        toilet seat up, and urine on the outside of the toilet and floor. Before they removed the carpet
        from the female bathroom, I would find wet spots in the corner that appeared to be urine.
        Finally, when I arrived for my shift, I would sometimes find yellow areas in the sink in the
        female bathroom which I believe were urine. In addition, at the beginning of my shift, I
        would frequently find that my mattress had been removed and replaced by an older worn
        mattress, even after I wrote on the mattress that it belonged in the female dorm. After
        several months of finding and moving my mattress back to the female dorm, and
        complaining to my captain about the conduct, I gave up and continue to sleep on the old
        worn mattress.
                                                                                             Page 4 of 8




                                                  PRIVILEGED                                                 HOU00146307
                                                 PRIVILEGED

        Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 6 of 9




                                                       EEOC Charge No. 460-2009-04182
                                                       Charging Party: Jane Draycott
                                                       Respondent: City of Houston, Texas /
                                                                     Houston Fire Department


X.       I made frequent verbal complaints to the captains about the conditions in the female dorm
         and bathroom and the ongoing sexual harassment and hostile work environment. The only
         action taken was to restate to the firefighters that the female dorm and bathroom were off
         limits to the male firefighters.

XI.      In approximately January or February 2009, a firecracker exploded when I opened the door
         to a stall in the female bathroom. Firecrackers were rigged to explode when either stall door
         in the female bathroom was opened. I immediately reported the incident to the captain on
         duty who told me he knew who was responsible but he refused to tell me who it was or take
         any action against the person responsible.

XII.     In early 2009,1 requested that locks be installed on the lockers in the female dorm. The only
         response I received was that it was being worked on. I made the request several more times
         during 2009 after my locker continued to be disturbed and my items damaged. One time
         when the worker came out to install locks on the lockers in the female dorm room, he was
         misdirected to the bathroom, which already had locks, even though it was clearly
         communicated to the captain of that shift that the locks were to be installed in the in the
         lockers in the female dorm.

XIII.    Beginning in April 2009, the captain started writing my complaints about the conditions of
         the female dorm and bathroom, and the ongoing harassment and hostile work environment
         in the station's log. The log contains a summary of events at the station and is available for
         any firefighter to review and read. After my complaints were included in the log, the
         frequency and severity of the harassment and hostile work environment increased.

XIV. The only time, before July 2009, that an investigator came out to Station 54 to investigate
     complaints about the condition of the female bathroom was when the wife of male firefighter
     was visiting the station, saw the conditions in the female bathroom, and made a complaint.
     No action was taken to determine who was responsible for the conditions in the female
     bathroom, nor to try to prevent the continued incidents.




                                                                                          Page 5 of 8




                                                 PRIVILEGED                                               HOU00146308
                                                PRIVILEGED

      Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 7 of 9




                                                      EEOC Charge No. 460-2009-04182
                                                      Charging Party: Jane Draycott
                                                      Respondent: City of Houston, Texas /
                                                                    Houston Fire Department


XV.    A second female firefighter was assigned to my shift and began working at Station 54 in
       April 2009. We were the only two female firefighters assigned to work at Station 54 on any
       of the four shifts. On June 27,2009,1 was the only female firefighter at the station because
       the other female firefighter was on vacation. I was in the female dorm when I found out that *
       I had missed a telephone call. When I checked the speaker I discovered that the speakers for
       the female dorm and bathroom had been turned off. That same day, when I went to take a
       shower, I was scalded by hot water. The plumber who came out to check the water found
       that the cold water to the shower had been turned off. In order to do this, someone had to
       reach the cut off switch which was suspended about three feet above the ceiling tiles in the
       roof of the female bathroom and would have tQ use the eight foot A-frame ladder.

XVI. On June 29, 2009, I went to the HFD downtown office to file a formal complaint of
     harassment and discrimination with the other female firefighter. We were given approval
     by our captain to go downtown to get supplies and he knew I intended to also go to Staff
     Services and file a complaint. I filed a complaint for the incidents of June 27th as well as the
     ongoing incidents concerning the female bathroom. My shift ended the morning ofJune 30th
     and I was off work until the morning of July 7, 2009.

XVII. I arrived at Station 54 at about 5:40 a.m. on July 7, 2009. I spent the first few minutes
      checking in, moving vehicles, going to my gear locker and putting on my makeup. I was
      walking with the previous shift's captain down the hall when I tried to enter the female
      dorm. The door on that side was locked and the captain confirmed that no female firefighter
      had worked the previous shift. I then went around to the other door and entered the female
      dorm from the door facing my desk area. I immediately noticed that someone had written
      on the wall above my desk which had a picture of two of my children. On that wall to the
      left of the picture was written "niggar lover" (sic) and on the wall to the right of the picture
      was "die bitch." The phrases were written in black marker. I immediately went to get the
      captain to show him the vandalism. When I came back I looked at the area when the other
      female fire fighter had her desk and bed. I noticed that something was also written above
      her desk area and on her fold down bed. On the wall above her desk was "die niggar" (sic).
      There was also something written on her pull down bed, but I am not sure if it was the same
      phrase. Two of her pictures were removed and were on the floor near her locker. With the
      captain watching, I used a cloth to open my locker door which was cracked open. I always
      securely close the door to my locker when I leave at the end of each shift. Inside my locker,
      someone had taken a black marker to the pictures taped on the locker door. Written on the
      picture of my deceased daughter was "dead" and the work "die" was written over my
      picture.

                                                                                         Page 6 of8




                                                PRIVILEGED                                               HOU00146309
                                                PRIVILEGED

      Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 8 of 9




                                                       EEOC Charge No. 460-2009-04182
                                                       Charging Party: Jane Draycott
                                                       Respondent: City of Houston, Texas /
                                                                     Houston Fire Department


XVIII. I left the room to see if the captain of my shift had arrived and brought him back to the
       female dorm to show him the vandalism. I took some pictures with my cell phone then went
       out the bay to wait for the arrival of the other female firefighter. I went downtown later that
       day to make a statement about the incident.

XIX. After the incidents of July 7,2009,1 was placed on leave. The reason I was told I was being
     placed on leave was to allow an investigation to take place and appropriate actions to be
     instituted before I returned to work.

XX.     The City of Houston, Texas / Houston Fire Department has engaged in a pattern and practice
        of targeting female firefighters and subjecting thesefirefightersto harassment, a hostile work
        environment, including sexual and other offensive language, and discrimination.

XXI. The actions directed towards me and other female firefighters were demeaning, humiliating,
     hostile, aggressive, unprofessional and constituted sexual harassment that was severe,
     egregious, pervasive and altered the terms and conditions of my employment. These events
     occurred continuously from 2000 until I was placed on leave on July 7, 2009.

XXII. I was targeted for harassment, a hostile work environment, and discrimination because of my
      gender (female). I was also subjected to retaliation for engaging in a protected activity,
      filing a complaint of gender discrimination.

XXIII. I have not attempted to list every act or detail in this charge.

XXIV. I expressly state that I want this charge filed with both the EEOC and the State or Local
      Agency.

XXV. I have been discriminated against, subjected to different terms and conditions of
     employment, and to harassment and retaliation because of my gender (female) in violation
     of Title VII of the 1964 Civil Rights Act, as amended, 42 U.S.C. § 2000e, et seq., and the
     Texas Commission on Human Rights Act, as codified in the Texas Labor Code § 21.001, et.
     seq.



                                                                                         Page 7 of 8




                                                PRIVILEGED                                               HOU00146310
                                              PRIVILEGED

     Case 4:18-cv-00644 Document 65-6 Filed on 11/18/19 in TXSD Page 9 of 9




                                                     EEOC Charge No. 460-2009-04182
                                                     Charging Party: Jane Draycott
                                                     Respondent: City of Houston, Texas /
                                                                    Houston Fire Department

AMENDED August 5. 2009

XXVI. During the month since the incident occurred, I have been subjected to additional retaliation
      by HFD and the City of Houston. For the last month, there have been numerous attempts
      to discredit me personally through official and unofficial means. Immediately following the
      incident, HFD issued a false statement that they had sent a psychologist to meet with me.
      At the same time, the following false rumors have been leaked to the media by "anonymous"
      sources within the city: (1) that I was having an affair; (2) that I suffer from various
      purported medical conditions; and (3) that I wrote the racist and sexist graffiti myself
      (including the ones defacing the photographs of my deceased daughter). The tone of the
      investigation by the Office of Inspector General ("OIG") has taken the same tone regarding
      the incident, and I have been treated as an accused rather than as a victim. At OIG's request,
      I voluntarily submitted to a polygraph examination based on the representation of OIG that
      it was necessary for me to be polygraphed before anyone else from the station (or any
      suspect) could be given a polygraph exam. During the examination at the Houston Police
      Department ("HPD"), however, the polygraph examiner said and did several things that
      made me uncomfortable, including but not limited to (1) giving me a Miranda warning, (2)
      placing a heater next to me during the exam, (3) instructing me to nod my head and not give
      verbal answers, and (4) accusing me of trying to use "countermeasures" at the conclusion
      of the test. I have taken two other polygraph examinations in the past month, both of which
      found that there was "no deception" in the exam. I have had two experts review the
      polygraph conducted by HPD and both found no evidence of countermeasures. On July 28,
      HPD obtained an ex parte court order from a criminal court for me to appear in less than 20
      hours to give a handwriting sample, even though OIG inspectors knew I had retained counsel
      and OIG had previously working with them in the investigation. They sent a constable to
      my house to serve me with the order, but I was not home. My lawyers arranged for me to
      come in voluntarily to give the handwriting sample. After this arrangement was made, OIG
      again obtained a second ex parte order for me to give a handwriting sample. I have been told
      that this order is tantamount to an arrest warrant. It appears that OIG has not requested that
      other firefighters give handwriting samples or take polygraph exams (with the exception of
      Paula Keyes, the other victim in the incident) and has not even interviewed all of the fire
      firefighters at Station 54. I believe these actions have been taken in retaliation for my
      coming forward with my complaint of sex discrimination and harassment.




                                                                                        Page 8 of 8




                                              PRIVILEGED                                               HOU00146311
